     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 1 of 12



1    NICHOLAS A. TRUTANICH
     United States Attorney
2    Nevada Bar Number 13644
     SUE FAHAMI
3    Nevada Bar Number 5634
     400 South Virginia Street, Suite 900
4    Reno, NV 89501
     PHONE: 775-784-5438
5    FAX: 775-784-5181
     sue.p.fahami@usdoj.gov
6    Representing the United States of America

7                                  UNITED STATES DISTRICT COURT
                                        DISTRICT OF NEVADA
8

9     UNITED STATES OF AMERICA,
                                                             3:17-CR-00114-LRH-CBC
10                                 Plaintiff,
                                                             GOVERNMENT’S SENTENCING
11       vs.                                                      MEMORANDUM

12    DEVENDRA I. PATEL, M.D.,

13                                 Defendant.

14

15   Certification: This memorandum is timely.

16                                               I. Introduction

17             The sentencing hearing for defendant Devendra I. Patel (“Patel”) is set for April 9, 2019.

18   For the reasons set forth below, the government requests that the Court sentence Patel to no

19   less than 37 months in prison followed by three years of supervised release.

20                                        II.    Factual Background

21             In July of 2017, the DEA Reno Resident Office and FBI Reno Office initiated a criminal

22   investigation into Dr. Patel. Dr. Patel was known in and around Elko due to his illicit

23   prescribing patterns in northeast Nevada. This investigation began in response to allegations

24


                                                       1
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 2 of 12



1    that Dr. Patel may have illicitly been prescribing narcotics not for a legitimate medical purpose

2    and not in the usual course of professional practice.

3    A.     The Charged Conduct

4           Dr. Patel’s dangerous prescribing practices out of his clinic in Elko, were charged as

5    distribution counts. An analysis of Dr. Patel’s prescribing practices convincingly indicated that

6    Dr. Patel prescribed at a high dosage rate to the majority of his patients, outside the course of

7    professional practice. This was an easy way to make money and keep his patients coming back

8    for billing purposes.

9           The government’s retained medical expert, Dr. Timothy Munzing1 reviewed the coroner

10   report and medical files available and made the determination that Dr. Patel’s prescriptions in

11   this case were outside the usual course of professional practice and without a legitimate medical

12   purpose. He stated unequivocally, that there was no medical necessity for prescriptions to the

13   patients in the Indictment (ECF No. 2). Based on his reviews, Dr. Munzing expressed that in

14   his opinion, to a reasonable degree of medical certainty, Dr. Patel prescribed controlled

15   substances, outside the usual course of professional practice and without a legitimate medical

16   purpose.

17          1. Distribution to Patient A

18          One such patient of Dr. Patel’s was Patient A. He was a 35-year-old man. He suffered

19   neck pain due to an old baseball injury. Between September 25, 2014, and February 12, 2016,

20   Dr. Patel prescribed Schedule II & V controlled substances, Oxycodone and Promethazine

21

22   1
      Dr. Munzing has seen and managed thousands of patients for pain in his three decades of
     practice. He has been used as an expert throughout the country since 2014. He has 28 years
23   experience as a residency director, responsible for ensuring the standards of care for residents,
     medical students, faculty, etc. Dr. Munzing was awarded with the 2017 California Academy of
24   Family Physicians – Hero of Family Medicine Award.

                                                      2
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 3 of 12



1    (codeine syrup) to Patient A. On February 15, 2016, he was found in his bathroom due to an

2    opioid overdose. His last visit with Dr. Patel was on February 12, 2016, when Dr. Patel noted

3    his “chronic anger and emotional” issues and then prescribed him 75 Oxycodone HCL 10 mg

4    tablets and terminated him as a patient. Dr. Patel’s overall documentation was generally poor.

5           The Elko County Coroner’s Report found that Patient A’s cause of death was

6    respiratory arrest / positional asphyxia and syncope (fainting). The Toxicology Report noted

7    that Patient A had Alprazolam, Oxycodone and Oxymorphone in his system.

8           On February 15, 2016, his mother found Patient A in the morning. He was in the

9    bathroom on the floor between the toilet and the wall face down. His eyes and forehead had

10   signs of contusion. It appeared that he hit his head and jaw when he fell over. Patient A

11   suffered from bipolar disease per his mental health provider. Five empty bottles of Oxycodone

12   were found in his home. All five of the bottles were prescribed by Dr. Patel as indicated by the

13   labels on the bottles. Patient A’s mother said that he received a “new round of prescriptions”

14   from Dr. Patel recently. He returned and was “angry and volatile.” She attributed the mood

15   change to the medications, or lack of medications. She checked on him the day of death and

16   found him deceased. She felt Patient A committed suicide by overdosing.

17          After a medical file review, multiple areas of concern were identified by Dr. Munzing,

18   leading him to believe that, in regards to Patient A, Dr. Patel’s prescriptions were outside the

19   usual course of professional practice and without a legitimate medical purpose. Dr. Patel’s

20   prescriptions to Patient A violated 21 U.S.C. § 841.

21   B.     The Relevant Conduct

22          Dr. Patel used his Nevada DEA License to prescribe controlled substances outside the

23   usual course of professional practice and without a legitimate medical purpose, in violation of

24   21 U.S.C. § 841(a)(1), (b)(1)(C) and § 846 and 21 C.F.R. 1306.04(a).


                                                     3
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 4 of 12



1           Dr. Patel exhibited red flag indicators of opioid diversion and overprescribing. Dr. Patel

2    prescribed highly addictive pain pills at a high dosage rate to his patients. This forced his

3    patients to return for regular visits with Dr. Patel in order to receive another prescription to feed

4    their addiction. This type of conduct by a doctor is referred to as “churning” a practice.

5                III.     Rule 11 Plea Agreement and Sentencing Guideline Calculation

6           On November 26, 2018, Dr. Patel pleaded guilty to Count One of the Criminal

7    Indictment, charging him with intent to distribute controlled substances in violation of Title 21,

8    United States Code, Sections 841(a)(1). (ECF No. 28) Pursuant to a Rule 11 Plea Agreement,

9    the parties agreed that the applicable guideline range for sentencing was 30-37 months, based

10   on an Offense Level of 19 and a Criminal History Category of I. Id. at 7. U.S. Probation

11   determined a guidelines calculation of 21. See PSR at ¶ 37. For the purposes of guideline

12   calculations only, the parties agreed to limit Dr. Patel’s drug quantity to approximately 10,800

13   milligrams of Schedule II controlled substances, Hydrocodone/Oxycodone. (ECF No. 28 at 7)

14                  IV.     Application of 18 U.S.C. § 3553(a)

15          Congress has provided, through 18 U.S.C. § 3553(a), the relevant objectives and factors

16   to be considered by sentencing courts in imposing a sentence that is “sufficient, but not greater

17   than necessary.” Those objectives are: (i) the nature and circumstances of the offense, and the

18   history and characteristics of the defendant; (ii) the need for a sentence to reflect the basic aims

19   of sentencing (including retribution, deterrence, incapacitation, and rehabilitation); (iii) the

20   kinds of sentences legally available; (iv) the Sentencing Guidelines; (v) Sentencing Commission

21   policy statements; (vi) the need to avoid unwarranted sentencing disparities among defendants

22   with similar records who have been found guilty of similar conduct; and (vii) the need for

23   restitution. The most relevant factors applicable to Patel are set forth below.

24


                                                       4
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 5 of 12



1       A.      Nature and Circumstances of the Offense, and the History and Characteristics of
                the Offender, 18 U.S.C. § 3553(a)(1)
2

3            Drug trafficking is a very dangerous crime. United States v. Stone, 608 F.3d 939, 947, n. 6

4    (6th Cir. 2010) (“To be sure, drug trafficking is a serious offense that, in itself, poses a danger to

5    the community.”); United States v. Leon, 766 F.2d 77, 81 (2nd Cir. 1985) (“[I]t is clear that the

6    harm to society caused by narcotics trafficking is encompassed within Congress’s definition of

7    ‘danger’”). In 2016, there were 408 opioid-related deaths in Nevada, according to the Nevada

8    Department of Health and Human Services. In 2016, Nevada’s per capita prescription rate for

9    opioids was 87/100 residents. Nevada ranked as the sixth highest state for the number of

10   milligrams of opioids distributed per adult according to a DEA study. From 2010 to 2016,

11   opioid-related hospitalizations have increased by 136% in emergency room encounters and 84%

12   in in-patient admissions. During this time period, 85% of all opioid-related deaths in Nevada

13   were deemed accidents. (National Institute on Drug Abuse Study for Nevada, February 2018)

14           In the instant case, Dr. Patel aided in the dangerous and illegal trafficking of prescription

15   opioids. He engaged in this illegal endeavor knowingly and willingly. The defendant

16   understood the potential consequences of his actions and made a conscious choice to accept

17   those risks because the financial payout associated with this illegal activity was worth the risk.

18   There is nothing to suggest that Dr. Patel would have changed his course of conduct in any way

19   had he not been caught.

20           Dr. Patel was well aware of the red flags of opioid drug diversion and intentionally

21   overlooked them in his practice. These brazen prescriptions were in direct violation of his duty

22   as a licensed medical doctor, especially in an underserved region of northeast Nevada. There

23   was no regard for the actual medical care that these patients needed. All of this is strong

24   evidence that Dr. Patel’s prescribing practices allowed him to prescribe opioids without

                                                       5
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 6 of 12



1    addressing any legitimate medical concerns. Consistent with the plea agreement, the

2    government recommends a 37-month term of custody.

3           The below charts summarize the total relevant scripts prescribed by Dr. Patel during the

4    timeframe of this scheme.

5            Summary of Dr. Patel’s Prescribing from September 2014 to September 2017

6    Total prescriptions: 22,085           (average 613 per month)

7    Dosage units of prescriptions: 1,286,144       (average 58 per prescription)

8    Prescriptions by General Drug Class

9     Drug Class              Number of Prescriptions

      Narcotic                             8,167
10
      Sedative                             12,102
11
      Steroid                               516
12
      Stimulant                            2,113
13
     Narcotic / Opioid Prescriptions by Type
14
          Narcotics
15        (Opioids)         # Prescriptions

16    Fentanyl                     204

17    Hydrocodone                  3,616

      Hydromorphone                 74
18
      Methadone                     82
19
      Morphine                     119
20
      Oxycodone                    2,881
21    Tramadol                     922
22

23

24


                                                        6
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 7 of 12



1            Dr. Patel was a knowing, willing and essential participant. Patel’s conduct in this case

2    shows the type of defendant that has complete disregard for following the law and one that

3    should face a significant custodial sentence.

4       B.      Seriousness of the Offense, Promoting Respect for Law, and Providing Just
                Punishment, 18 U.S.C. § 3553(a)(2)(A)
5

6            The recommended 37-month custodial sentence appropriately accounts for the

7    seriousness of Dr. Patel’s offense and justly punishes it. See 18 U.S.C. § 3553(a) (2)(A). Dr.

8    Patel’s illegal distribution of prescription drugs presented a serious danger that should not be

9    trivialized. Opioid abuse is on the rise and tearing apart communities. According to the Center

10   for Disease Control (CDC), more than 42,000 people died from a prescription opioid overdose

11   in 2016 and over 1,000 people are treated in the emergency room daily for improper use of

12   prescription opioids. (CDC October 2017.) Participation in a conduct that perpetuates this type

13   of epidemic is serious and warrants punishment.

14           In order for the Court to provide just punishment, a significant custodial sentence is

15   necessary. Dr. Patel, despite being a licensed medical provider, is nothing more than a drug

16   dealer in a white coat. His status as a well-educated, white-collar offender does not warrant

17   any leniency given the circumstances of this case. Dr. Patel was a trained medical professional

18   – one with the power to positively affect the lives of his patients. He acted with a complete

19   disregard to do no harm to his patients. He pushed countless pills into the hands of addicts and

20   potential addicts and those that could ultimately sell the pills.

21           Dr. Patel’s actions are not merely crimes committed on paper. Dr. Patel’s reckless

22   allowance of prescribing not only harmed his own patients, but his participation in this drug

23   diversion scheme placed thousands of pills on the streets of Elko and the surrounding

24   communities.

                                                       7
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 8 of 12



1           While some may argue that the opioid epidemic is a public health issue, it cannot be that

2    alone. There must be a criminal justice approach to stop the source of these pills from hitting

3    the streets and addicting our communities. There is no question that addicts have

4    accountability in this epidemic. However, from a public health view, these addicts act without

5    free choice because they are addicted. Medical doctors, on the other hand, have the distinct

6    choice of placing these drugs in the hands of these sick individuals. Source doctors must be

7    sent a strong and clear message that hiding behind their prescription pads and blaming the

8    addicts for this epidemic will not be tolerated.

9           There has to be some accountability and punishment to right the wrong of the moral

10   composition of this type of behavior. This doctor, with the stroke of a pen, literally fueled the

11   addiction of people to opioids and led many down a path to ultimate demise. A custodial

12   sentence of 37 months in this instance is what justice requires. It would reflect the seriousness

13   of this offense, justly punish the abhorrent behavior of Dr. Patel and promote respect for the

14   law.

15   C.     To Afford Adequate Deterrence to Criminal Conduct and Protect the Public from
            Further Crimes of the Defendant, 18 U.S.C. § 3553(a)(2)(B)-(C)
16

17          A 37-month custodial sentence can provide specific and general deterrence for Patel’s

18   criminal conduct. See 18 U.S.C. § 3553(a)(2)(B). Deterrence serves to discourage others who

19   are inclined to involve themselves in similar criminal conduct. It is also an important

20   consideration when fashioning a sentence that will persuade a defendant from continuing to

21   engage in criminal behavior.

22          With respect to specific deterrence, a significant custodial sentence should deter Dr.

23   Patel from engaging in further criminal conduct. Dr. Patel will likely argue that the eventual,

24   future surrender of his medical license is punishment enough to deter future misconduct. Dr.

                                                        8
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 9 of 12



1    Patel did surrender his DEA license and is currently unable to prescribe controlled substances.

2    However, addressing Dr. Patel’s criminal conduct has to be more than a licensing issue.

3           His conduct is criminal and should be treated and punished as a crime so that he and

4    other medical professionals do not think there is an easy way out. Losing a medical license will

5    simply force doctors into more creative ways to distribute the medication so that they can

6    continue to profit from the illegal conduct.

7           Importantly, a custodial sentence will also provide a clear message important to the goal

8    of general deterrence. For Dr. Patel, a custodial sentence should specifically deter any chance

9    of future criminal conduct. The sentence imposed for medical professionals involved in these

10   opioid diversion cases must be capable of sending a strong message that the Court will not

11   tolerate conduct contributing to an epidemic killing our communities. If general deterrence is

12   to serve any aim – it has “value in the process of imposing punishment because it works to keep

13   judges from succumbing to the impulse to see white-collar defendants in the warm light of a

14   contrite individual who engaged in aberrational conduct but is unlikely to offend again.”2

15          The justice system all too often treats white-collar defendants, like Dr. Patel, different

16   from their counterparts, street drug dealers. The street dealers have been designated to have a

17   higher chance at recidivism because their background suggests that they have nothing to lose,

18   as opposed to the doctors that are supplying the drugs. Accomplished doctors, like Dr. Patel,

19   have made conscious choices to act this way and throw away years of education and training.

20   These doctors are not the victims, they are the perpetrators.

21

22

23
     2
      Peter J. Henning, Is Deterrence Relevant in Sentencing White-Collar Criminals?, 61 Wayne L. Rev.
24   27, 32 (2015).

                                                      9
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 10 of 12



1           Dr. Patel, like so many other doctors, has decided that the potential financial gain is

2    more important than the lives of the patients that he was tasked to treat. He placed more value

3    in making money than the lives of those that will ultimately end up addicted to these opioids

4    because he pushed them on the streets. A custodial sentence should significantly contribute to

5    deterring him from prescribing opioids for monetary gain. The sentence imposed must

6    reinforce to the medical community that this conduct will not be tolerated and those choosing

7    to engage in this conduct will be held accountable.

8           A custodial sentence also protects the public from the future harm that Dr. Patel may

9    cause. Allowing this doctor on the streets to continue prescribing will certainly endanger the

10   community. A custodial sentence is necessary to protect the public from the reckless disregard

11   that Dr. Patel has for their health and well-being.

12   D.     To Avoid Unwarranted Sentencing Disparities, 18 U.S.C. § 3553(a)(4)

13          There are differing views on whether the need to avoid unwarranted sentencing

14   disparities should be evaluated on a case specific level or a national/local level. On a national

15   level, courts have sentenced doctors involved in drug diversion conspiracies to substantial

16   custodial sentences. See e.g. United States v. Dr. Michael Kostenko, 16-cr-221 (S.D.WV) (240

17   months for unlawful distribution of Oxycodone); United States v. Dr. Michael Dietch, 16-cr-123

18   (M.D.FL) (135 months for distributing oxycodone); United States v. Dr. Edward Feldman, 14-cr-

19   521 (M.D.FL) (300 months for distribution of Oxycodone); United States v. Dr. Fred Turner and

20   Dr. Rosetta Cannata, 15-cr-264 (M.D.FL) (both doctors sentenced to 151 months for distribution

21   of Morphine, Hydrocodone and Oxycodone), and United States v. Capos, Jr., 14-cr-20 (E.D.CA)

22   (52 months for distribution of Oxycodone).

23          Moreover, in this district, medical professionals who have been convicted of unlawfully

24   prescribing controlled substances without a legitimate medical purpose have also received

                                                     10
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 11 of 12



1    custodial sentences. Of note in 2016, in the Unites States v. Dr. Henri Wetselaar, 11-cr-347 (D.NV)

2    he was sentenced to 120 months for distribution of Oxycodone. Other doctors have been

3    sentenced to custodial sentences including, Dr. Horace P. Guerra in United States v. Horace P.

4    Guerra, 2:18-cr-00197 (D.NV), who on October 25, 2018 was sentenced by the Honorable

5    James Mahan to a 12 month and one day custodial sentence for his role in the distribution

6    conspiracy, in which he pleaded guilty to a criminal information for a total offense level of 12.

7    In September 2015, Dr. Paulin was sentenced to 24 months on Distribution and Structuring

8    charges. In July 2014, Dr. Bruce was sentenced to 46 months on Conspiracy to Distribute

9    charges. In October 2015, Dr. Kuthuru was sentenced to 28 months on Distribution charges. In

10   October 2011, Dr. Tindall was sentenced to 24 months on Distribution charges. In December

11   2013, Dr. Bararia was sentenced to 44 months on Distribution charges. All of these defendants

12   were licensed professionals in Nevada that violated their oath to do no harm, betrayed the trust

13   of and injured the community. Patel’s conduct is similarly situated. Imposing the requested 37-

14   month custodial sentence will avoid unwarranted sentencing disparities.

15                                          V.      Conclusion

16          For the foregoing reasons, the Government respectfully requests that the Court sentence

17   Dr. Patel to 37 months imprisonment.

18          DATED this 1st day of April, 2019.

19                                               Respectfully submitted,

20                                               NICHOLAS A. TRUTANICH
                                                 United States Attorney
21
                                                  /s/ Sue P. Fahami
22                                               SUE P. FAHAMI
                                                 Assistant United States Attorney
23

24


                                                     11
     Case 3:17-cr-00114-LRH-CBC Document 32 Filed 04/01/19 Page 12 of 12



1
                                   CERTIFICATE OF SERVICE
2
           I certify that the following individual was served with a copy of the GOVERNMENT’S
3
     SENTENCING MEMORANDUM on this date by the below identified method of service:
4

5
     Electronic Case Filing
6    Mr. Lance Maningo
     400 South 4th Street, Ste. 650
7    Las Vegas, Nevada 89101
     Attorney for Defendant – Dr. Devendra Patel
8    lance@maningolaw.com

9
     DATED:       April 1, 2019                         _____/s/ Sue P. Fahami________
10                                                      Assistant United States Attorney

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                                   12
